Luke, J.
Colonial Hill Company sued Mrs. Humphries on promissory notes in the municipal court of Atlanta. To her answer denying indebtedness demurrers were urged. Upon the conclusion of the evidence a verdict was directed in favor of the defendant. Petition for certiorari was sanctioned, and upon the hearing the certiorari was overruled. Held: The trial court having properly overruled the demurrers to the answers of which complaint is made in the exceptions pendente lite of the defendant, and the evidence having demanded the verdict and judgment complained of, the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

George B. Bush, for plaintiff.
Mitchell &■ Mitchell, for defendant.